UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 Form 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-1418158 PURESPECTRUM, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 41-2233202 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 118 Pipemakers Circle Suite 105 Pooler, Georgia 31322 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(912) 330-0108 Indicate by check mark whether the Registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyý Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESo NO ý Common Stock $0.0001 Par Value as of September 30, 2010: 389,150,842 shares issued and outstanding. The Financial Statements included in this report have NOT been reviewed by the outside firm of Independent Public Accounts. Available Information Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and all amendments to those reports that we file with the Securities and Exchange Commission, or SEC, are available at the SEC's public reference room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a website at www.sec.gov that contains reports, proxy, and information statements and other information regarding reporting companies. TABLE OF CONTENTS Page PART I ITEM 1. Condensed Financial Statements (unaudited) Balance Sheets as of September 30, 2010 and December 31, 2009 1 Statements of Operations for the Nine Months Ended September 30, 2010 and 2009 2 Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 3 Statements of Changes in Stockholders’ Deficit for the Period FromDecember 31, 2009 through September 30, 2010 4 Notes to Condensed Financial Statements 5-8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk (Not Applicable) 11 ITEM 4. Controls and Procedures 12 PART II ITEM 1. Legal Proceedings 12 ITEM 1A. Risk Factors (Not Applicable) 12 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 ITEM 3. Defaults Upon Senior Securities 13 ITEM 4. [Removed and Reserved] ITEM 5. Other Information 13 ITEM 6. Exhibits 13 SIGNATURES 14 PART I Item 1.Condensed Financial Statements PureSpectrum, Inc. Condensed Balance Sheets September 30, December 31, (Unaudited) Assets Current Assets Cash $ $ Accounts Receivables Inventory Other Current Assets Total Current Assets Furniture & Equipment, net of accumulated depreciation Other Assets Patents, net of accumulated amortization Trademarks Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Checks Drawn In Excess of Bank Balance - Accounts Payable Accrued Expenses Payroll Liabilities Convertible Debt, current portion, net of discount $103,767 and $62,500, respectively Notes Payable, current poriton - Notes Payable-Related parties, current poriton Total Current Liabilities Long-term Liabilities Accounts Payable, satisfied by common stock issuance - Accrued expenses, satisfied by common stock issuance - Convertible Debt, net of discount of $0 and $94,000, respectively, satisfied by common stock issuance - Notes Payable-Related parties, satisfied by common stock issuance - Convertible Debentures, net of discount $754,650 and $1,006,200, respectively Total Long-term Liabilities Stockholders' Deficit Preferred Stock, $0.0001 Par Value, 50,000,000 Shares Authorized, No Shares Issued or Outstanding - - Common Stock, $0.0001 Par Value, 900,000,000 Shares Authorized, 389,150,842 and 215,455,090 Shares Issued and Outstanding at September 30, 2010 and December 31, 2009, respectively Additional Paid In Capital Prepaid Loan Costs - ) Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of the condensed financial statements. 1 PureSpectrum, Inc. Condensed Statements of Operations (Unaudited) For the three months ended September 30, For the nine months ended September 30, Revenues $ $
